Citation Nr: 1513941	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to higher initial ratings for an anxiety disorder rated as non compensable from June 30, 2009, and 30 percent disabling from September 14, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to October 1967 and his service included combat service in the Republic of Vietnam with the award of the Purple Heart Medal, the Aircraft Crew Badge with V device, and the Air Medal for Heroism.

This matter comes to the Board of Veterans' Appeal (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Initially, the Board notes that medical evidence has been added to the claims file since the issuance of the February 2013 statement of the case.  However, the Board finds that a remand for Agency of Original Jurisdiction (AOJ) review of this evidence is not needed because none of the evidence relates to the Veteran's claim of service connection for tinnitus.  See 38 C.F.R. § 19.31 (2014) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).     

The record raises both an application to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and a claim of service connection for prostate cancer.  However, these claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim for higher initial ratings for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran tinnitus is not related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in July 2007 and August 2009, prior to the December 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Gainesville, Tampa, and Brooksville VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).

VA provided the Veteran with a VA examination in December 2009.  Moreover, the Board finds this examination is adequate to adjudicate the claim because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided an opinion as to the diagnosis and origins of his tinnitus which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the paper as well as the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran is seeking service connection for a tinnitus.  However, he makes no contentions as to when it began or why he believes it is due to his military service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its' implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with tinnitus at the December 2009 VA examination.  

As to service incurrence under 38 C.F.R. § 3.303(a), service records, including the October 1964 reenlistment examination, the June 1965 flight physical, and the September 1967 separation examination, are negative for complaints and/or a diagnosis of tinnitus.  Moreover, the Veteran does not report the onset of his tinnitus during combat in the Republic of Vietnam and the record does not show that tinnitus started while in combat in the Republic of Vietnam.  Therefore, the Board finds that the Court's holding in Reeves does not apply to the current appeal despite the Veteran's receipt of the Purple Heart Medal, the Aircraft Crew Badge with V device, and Air Medal for Heroism and therefore his status as a 38 U.S.C.A. § 1154(b) combat Veteran.  Further, while the Veteran as a lay person is competent to report on his having symptoms of tinnitus while on active duty and since that time, the record is negative for any such claims.  See Davidson.  Therefore, the Board finds that the most compelling evidence of record are the service treatment records, including the examinations, which are negative for complaints or a diagnosis of tinnitus while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  Accordingly, the Board finds that entitlement to service connection for tinnitus must be denied based on in-service incurrence despite the Veteran being a combat Veteran.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the Veteran having an ongoing problem with tinnitus since service, the Veteran has never claimed in any writing to VA, in any medical treatment record, or at the December 2009 VA examination, that he had a problem with tinnitus since service.  In fact, in post-service VA treatment records dated in February 2010, February 2011, and November 2011, the Veteran denied even having a problem with tinnitus.  Furthermore, when given an opportunity to provide this information to the December 2009 VA examiner, the Veteran reported that he could not determine the date of onset of his tinnitus.  In these circumstances, the Board finds that the most probative evidence of record shows that the Veteran did not have an ongoing problem with tinnitus since service and the claim must be denied based on this theory of entitlement.  38 U.S.C.A. § 1110.

As for service connection based on the initial documentation of tinnitus after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the Veteran himself has not made such a claim.  Moreover, the December 2009 VA examiners opined that there is no such relationship.  Specifically, the examiner opined that his current tinnitus was less likely than not incurred in or caused by military service because his in-service audiological examinations, including the one at separation, were within normal limits; controlling medical literature shows that rarely does noise exposure cause permanent tinnitus without also causing hearing loss; and the Veteran did not specifically reported that his tinnitus started while on active duty.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Board finds that entitlement to service connection tinnitus is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Given the above, the Board must conclude that entitlement to service connection for tinnitus must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for a tinnitus is denied.




REMAND

As to the claim for higher initial ratings for an anxiety disorder, the Board finds that the January 2013 letter from the appellant's Vet Center counselor shows that his anxiety disorder has worsened since his last VA examination in December 2009.  Moreover, the report indicates that the Veteran now suffers from PTSD.  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While the appeal is in remand status, the Veteran outstanding contemporaneous treatment records, including the 16 months of treatment records identified by the VetCenter counselor in the above January 2013 letter as well as his post-October 2012 treatment records from the Gainesville VA Medical Center, his post-February 2013 treatment records from the Tampa VA Medical Center, and his post-February 2013 treatment records from the Brooksville VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's records from the VetCenter as well as his post-October 2012 treatment records from the Gainesville VA Medical Center, his post-February 2013 treatment records from the Tampa VA Medical Center, and his post-February 2013 treatment records from the Brooksville VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  
3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability.  Provide him a reasonable time to submit this evidence.

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings.  

A diagnosis of PTSD must be ruled in or excluded and the examiner should discuss the nature and extent of the Veteran's social and occupational impairment.

The examination report must include a complete rationale for all opinions expressed.  

5.  After adjudicating the inextricably intertwined application to reopen the claim of service connection for PTSD as well as undertaking any other needed development, adjudicate the Veteran's claim for higher initial evaluations for an anxiety disorder.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


